DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 12, 14-15, 17-18, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10404289 and 10637512. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patents anticipated the claims in the instant application as shown in the table below.

Instant application
Patent 10404289
Patent 10637512
1. A data communication system for communicating data over a wired communications network, comprising: a receive circuitry configured to receive signals defining data symbols that are transmitted over a communications link; a signal processing circuitry configured to improve a quality of the received signals; a noise error detection logic circuitry configured to detect a noise error event occurring among two or more symbols in the received signals and to mitigate effects of intersymbol interference noise at the noise error event using a first noise mitigation mechanism; and a noise reduction circuitry, responsive to the noise error detection logic circuitry, the noise reduction circuitry configured to remove a noise mitigation error associated with the noise error detection logic circuitry using a second noise mitigation mechanism, the noise reduction circuitry that is configured to employ a noise reduction mechanism having a mode of operation different from the noise error detection logic circuitry.
1. An error detection device comprising: an input terminal for receiving a data signal; a feedforward equalizer (FFE) configured to equalize the data signal and generate an equalized data signal; a first decision feedback equalizer (DFE) configured to remove intersymbol interference (ISI) noise from the equalized data signal and generate DFE decisions; and an error detector configured to detect error events associated with the DFE decisions by performing maximum likelihood detections, the error detector being configured to store signs associated with an input error state and generate an output error states by flipping the signs.
1. An error detection device comprising: a decision feedback equalizer (DFE) configured to remove intersymbol interference (ISI) noise from a data signal and generate DFE decisions; a signal processor for removing reflection noise from the DFE decisions; and an error detector configured to detect error events associated with a sequence of data of the DFE decisions by performing maximum likelihood detections, the error detector being configured to store signs associated with an input error state and generate an output error states by flipping the signs.
2. The data communication system of claim 1 wherein the signal processing circuitry comprises a feedforward equalizer (FFE) that is configured to provide an initial noise mitigation and boost a signal to noise ratio (SNR) of the received signals.
1. An error detection device comprising: an input terminal for receiving a data signal; a feedforward equalizer (FFE) configured to equalize the data signal and generate an equalized data signal; a first decision feedback equalizer (DFE) configured to remove intersymbol interference (ISI) noise from the equalized data signal and generate DFE decisions; and an error detector configured to detect error events associated with the DFE decisions by performing maximum likelihood detections, the error detector being configured to store signs associated with an input error state and generate an output error states by flipping the signs.
2. The device of claim 1 further comprising a feedforward equalizer (FFE) configured to equalize the data signal.
12. A data communication system comprising: a signal processing circuitry configured to improve a quality of received signals; a noise error detection logic circuitry configured to detect an error event defined by two or more symbols and to remove from the received signals an intersymbol interference noise using a first correction mechanism; and a noise reduction circuitry, responsive to the error detection logic circuitry, the noise reduction circuitry configured to remove error associated with the first correction mechanism using at least a maximum likelihood sequence detection mechanism.
15. A communication device comprising: an input terminal for receiving a data signal; a feedforward equalizer (FFE) configured to equalize the data signal and generate an equalized data signal; a decision feedback equalizer (DFE) configured to remove intersymbol interference (ISI) noise from the equalized data signal and generate DFE decisions; an error detector configured to detect error events associated with the DFE decisions by performing maximum likelihood detections, the error detector being configured to store signs associated with an input error state and generate an output error states by flipping the signs; and a forward error correction (FEC) decoder for decoding the equalized data signal using at least the DFE decisions.
15. A communication device comprising: an input terminal for receiving a data signal; a decision feedback equalizer (DFE) configured to remove intersymbol interference (ISI) noise from a data signal and generate DFE decisions; an error detector configured to detect error events associated with the DFE decisions by performing maximum likelihood detections, the error detector being configured to store signs associated with an input error state and generate an output error states by flipping the signs; a de-mapping module for de-mapping the data signal; a forward error correction (FEC) decoder for decoding the de-mapped data signal using at least the DFE decisions.
14. The data communication system of claim 12 further comprising a decoder configured to decode the received signals.
15. A communication device comprising: an input terminal for receiving a data signal; a feedforward equalizer (FFE) configured to equalize the data signal and generate an equalized data signal; a decision feedback equalizer (DFE) configured to remove intersymbol interference (ISI) noise from the equalized data signal and generate DFE decisions; an error detector configured to detect error events associated with the DFE decisions by performing maximum likelihood detections, the error detector being configured to store signs associated with an input error state and generate an output error states by flipping the signs; and a forward error correction (FEC) decoder for decoding the equalized data signal using at least the DFE decisions.
15. A communication device comprising: an input terminal for receiving a data signal; a decision feedback equalizer (DFE) configured to remove intersymbol interference (ISI) noise from a data signal and generate DFE decisions; an error detector configured to detect error events associated with the DFE decisions by performing maximum likelihood detections, the error detector being configured to store signs associated with an input error state and generate an output error states by flipping the signs; a de-mapping module for de-mapping the data signal; a forward error correction (FEC) decoder for decoding the de-mapped data signal using at least the DFE decisions.
15. The data communication system of claim 12 wherein the noise reduction circuitry is configured to remove an over correction introduced by the first correction mechanism.
15. A communication device comprising: an input terminal for receiving a data signal; a feedforward equalizer (FFE) configured to equalize the data signal and generate an equalized data signal; a decision feedback equalizer (DFE) configured to remove intersymbol interference (ISI) noise from the equalized data signal and generate DFE decisions; an error detector configured to detect error events associated with the DFE decisions by performing maximum likelihood detections, the error detector being configured to store signs associated with an input error state and generate an output error states by flipping the signs; and a forward error correction (FEC) decoder for decoding the equalized data signal using at least the DFE decisions.
15. A communication device comprising: an input terminal for receiving a data signal; a decision feedback equalizer (DFE) configured to remove intersymbol interference (ISI) noise from a data signal and generate DFE decisions; an error detector configured to detect error events associated with the DFE decisions by performing maximum likelihood detections, the error detector being configured to store signs associated with an input error state and generate an output error states by flipping the signs; a de-mapping module for de-mapping the data signal; a forward error correction (FEC) decoder for decoding the de-mapped data signal using at least the DFE decisions.
17. A communication method comprising: receiving data signals defining data symbols from a wired communication link; processing the received data signals to improve a signal quality of the received data signals; using a first noise mitigation mechanism to detect one or more noise error events among two or more symbols in the received signals, the one or more noise error events exhibiting intersymbol interference noise; and removing a noise mitigation error associated with the one or more noise error events using a technique for removing noise mitigation error that is different from a noise mitigation technique of the noise mitigation mechanism.
9. An input terminal for receiving a data signal; a feedforward equalizer (FFE) configured to equalize the data signal and generate an equalized data signal; a decision feedback equalizer (DFE) configured to remove intersymbol interference (ISI) noise from the equalized data signal and generate DFE decisions; an error generator configured to generator an error signal by comparing the equalized data and the DFE decisions; and an error detector configured to detect error by analyzing the DFE decisions and the error signal, the error detector being configured to store signs associated with an input error state and generate an output error states by flipping the signs.
9. An input terminal for receiving a data signal comprising, a decision feedback equalizer (DFE) configured to remove intersymbol interference (ISI) noise from a data signal and generate DFE decisions; an error generator configured to generate an error signal by comparing the data signal and the DFE decisions; and an error detector configured to detect error by analyzing the DFE decisions and the error signal using a reduced-state trellis path, the error detector being configured to store signs associated with an input error state and generate an output error states by flipping the signs.
18. The method of claim 17 further comprising performing maximum-likelihood sequence detection to remove the noise mitigation error.
10. The device of claim 9 wherein the error detector comprises a maximum likelihood sequence detection module.
10. The device of claim 9 wherein the error detector comprises a maximum likelihood sequence detection module.
20. The method of claim 17 further comprising correcting the noise mitigation error using a maximum likelihood sequence detector to traverse a trellis path with reduced states, the trellis path comprising one or more states associated with signs and states for flipping signs of error events.
12. The device of claim 9 wherein the error detector implements a reduced-state trellis path.
13. The device of claim 9 wherein the reduced-state trellis path comprises an input zero state and the input error state.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paker et al. (US 10374844 B1) (Paker herein after).

Re Claim 1, Paker discloses a data communication system for communicating data over a wired communications network, comprising: 
a signal processing circuitry configured to improve a quality of the received signals (feed-forward equalizer 110, Figure 1, a feed-forward channel equalization architecture can be used for noise suppression via the feed-forward structure of the signal processing in that there is no substantive feedback, column 5 lines 14-62); 
a noise error detection logic circuitry configured to detect a noise error event occurring among two or more symbols in the received signals and to mitigate effects of intersymbol interference noise at the noise error event using a first noise mitigation mechanism (noise whitening filter 120, Figure 1, noise-whitening filter 120 and the noise predictor 122 are configured and arranged to filter colored noise from a signal responsive to the equalization circuit, column 5 lines 14-62, ISI cancellation, column 6 lines 32-45); and 
a noise reduction circuitry, responsive to the noise error detection logic circuitry, the noise reduction circuitry configured to remove a noise mitigation error associated with the noise error detection logic circuitry using a second noise mitigation mechanism, the noise reduction circuitry that is configured to employ a noise reduction mechanism having a mode of operation different from the noise error detection logic circuitry (error calculation, sequencer, Figure 1, a sequencer circuit 130 is configured and arranged to control operation of the noise-whitening filter 120 by detecting an indication of convergence of the symbols from input signal (at U.sub.n) and, in response to the detection, causing the noise-whitening filter 120 to commence suppression of colored noise from a signal corresponding to or derived from the signal output by the equalization circuit 110 which is used to feed the remainder of the circuit 100, including the noise-whitening filter 120, the noise predictor 122 and the sequencer, column 5 line 14 - column 7 line 19).
Paker discloses the claimed invention except explicitly teaches a receive circuitry configured to receive signals defining data symbols that are transmitted over a communications link.
However Paker discloses an equalization circuit in high-speed data communication (column 3 line 61 – column 4 line 62).  Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to utilize a receive circuitry configured to receive signals defining data symbols that are transmitted over a communications link with the equalizer taught by Paker to reduce ISI.

Re Claim 2, Paker discloses the data communication system of claim 1 wherein the signal processing circuitry comprises a feedforward equalizer (FFE) that is configured to provide an initial noise mitigation and boost a signal to noise ratio (SNR) of the received signals (feed-forward equalizer 110, Figure 1, a feed-forward channel equalization architecture can be used for noise suppression via the feed-forward structure of the signal processing in that there is no substantive feedback, column 5 lines 14-62).

Re Claim 3, Paker discloses the data communication system of claim 2 wherein the FFE is configured to boost an amplitude of a signal component of the received signals without increasing an amplitude of a noise component (function of the FFE, column 5 lines 14-62).

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paker et al. (US 10374844 B1) (Paker herein after) in view of Wang et al. (US 10103743 B1) (Wang herein after).

Re Claim 14, Paker discloses the data communication system of claim 12 except further comprising a decoder configured to decode the received signals.
However, Wang discloses a communication system comprising a decoder configured to decode the received signals (ECC decoder, Figure 1, column 9 lines 33-64).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and system of Paker, by making use of the technique taught by Wang, in order to improve the noise reduction in received signal.
Both references are within the same field of digital signal processing, and in particular of receiver, the modification does not change a fundamental operating principle of Paker, nor does Paker teach away from the modification (Paker merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the decoder taught by Wang is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of comprising a decoder configured to decode the received signals. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, 15, 17, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paker et al. (US 10374844 B1) (Paker herein after).

Re Claim 12, Paker discloses a data communication system comprising: 
a signal processing circuitry configured to improve a quality of received signals (feed-forward equalizer 110, Figure 1, a feed-forward channel equalization architecture can be used for noise suppression via the feed-forward structure of the signal processing in that there is no substantive feedback, column 5 lines 14-62); 
a noise error detection logic circuitry configured to detect an error event defined by two or more symbols and to remove from the received signals an intersymbol interference noise using a first correction mechanism (noise whitening filter 120, Figure 1, noise-whitening filter 120 and the noise predictor 122 are configured and arranged to filter colored noise from a signal responsive to the equalization circuit, column 5 lines 14-62, ISI cancellation, column 6 lines 32-45); and 
a noise reduction circuitry, responsive to the error detection logic circuitry, the noise reduction circuitry configured to remove error associated with the first correction mechanism using at least a maximum likelihood sequence detection mechanism (error calculation, sequencer, Figure 1, a sequencer circuit 130 is configured and arranged to control operation of the noise-whitening filter 120 by detecting an indication of convergence of the symbols from input signal (at Un) and, in response to the detection, causing the noise-whitening filter 120 to commence suppression of colored noise from a signal corresponding to or derived from the signal output by the equalization circuit 110 which is used to feed the remainder of the circuit 100, including the noise-whitening filter 120, the noise predictor 122 and the sequencer, column 5 line 14 - column 7 line 19).

Re Claim 15, Paker discloses the data communication system of claim 12 wherein the noise reduction circuitry is configured to remove an over correction introduced by the first correction mechanism (error calculation, sequencer, Figure 1, a sequencer circuit 130 is configured and arranged to control operation of the noise-whitening filter 120 by detecting an indication of convergence of the symbols from input signal (at Un) and, in response to the detection, causing the noise-whitening filter 120 to commence suppression of colored noise from a signal corresponding to or derived from the signal output by the equalization circuit 110 which is used to feed the remainder of the circuit 100, including the noise-whitening filter 120, the noise predictor 122 and the sequencer, column 5 line 14 - column 7 line 19).

Re Claim 17, Paker discloses a communication method comprising: 
receiving data signals defining data symbols from a wired communication link (feed-forward equalizer 110, Figure 1, a feed-forward channel equalization architecture can be used for noise suppression via the feed-forward structure of the signal processing in that there is no substantive feedback, column 5 lines 14-62); 
processing the received data signals to improve a signal quality of the received data signals; using a first noise mitigation mechanism to detect one or more noise error events among two or more symbols in the received signals, the one or more noise error events exhibiting intersymbol interference noise (noise whitening filter 120, Figure 1, noise-whitening filter 120 and the noise predictor 122 are configured and arranged to filter colored noise from a signal responsive to the equalization circuit, column 5 lines 14-62, ISI cancellation, column 6 lines 32-45); and 
removing a noise mitigation error associated with the one or more noise error events using a technique for removing noise mitigation error that is different from a noise mitigation technique of the noise mitigation mechanism (error calculation, sequencer, Figure 1, a sequencer circuit 130 is configured and arranged to control operation of the noise-whitening filter 120 by detecting an indication of convergence of the symbols from input signal (at Un) and, in response to the detection, causing the noise-whitening filter 120 to commence suppression of colored noise from a signal corresponding to or derived from the signal output by the equalization circuit 110 which is used to feed the remainder of the circuit 100, including the noise-whitening filter 120, the noise predictor 122 and the sequencer, column 5 line 14 - column 7 line 19).

Re Claim 19, Paker discloses the method of claim 17 further comprising performing decision feedback equalization on the received data signal to boost an SNR (noise whitening filter 120, Figure 1, noise-whitening filter 120 and the noise predictor 122 are configured and arranged to filter colored noise from a signal responsive to the equalization circuit, column 5 lines 14-62, ISI cancellation, column 6 lines 32-45).

Allowable Subject Matter
Claims 4-11, 13, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Neff can be reached on (571) 270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631